Citation Nr: 1134667	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-13 839	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), to include manic depressive disorder with psychotic features and depression.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in July 2010, when it was remanded for additional development.  During the course of the remand, the RO granted entitlement to service connection for PTSD.

The Board finds that there has been substantial compliance with the directives of the Board's July 2010 remand.  The Veteran was provided with VA examinations in August 2010 addressing the issues remaining on appeal which the Board finds were sufficient to permit informed appellate review.

FINDINGS OF FACT

1.  The Veteran does not have a psychiatric disability other than PTSD, and all of his psychiatric symptoms have been attributed to the recently service-connected PTSD diagnosis.

2.  The Veteran's history of hepatitis involved an acute infection which resolved; the Veteran does not have chronic hepatitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder other than PTSD, to include anxiety and depression, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Chronic hepatitis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in multiple VCAA letters, most recently in July 2010, the appellant was informed of the information and evidence necessary to warrant entitlement to the claims for service connection.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an April 2006 letter also gave notice of the types of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran on multiple occasions prior to the most recent RO-level readjudication of this issue on appeal as evidenced by the July 2011 supplemental statement of the case.  Accordingly, the notice was effectively timely and the requirements the Court set out in Pelegrini have been satisfied.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private medical records, and VA examination reports in connection with this appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in August 2010; one report addresses the hepatitis issue while the other addresses the psychiatric issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features and symptom complaints relevant to the claims on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The examination reports obtained contain sufficient information to decide the issues addressed below.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that further examination is not necessary.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues decided below.

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The decisive question in this case with regard to both of the service connection issues on appeal is whether the Veteran is medically diagnosed as having either claimed disability.  The Board finds that the most probative evidence shows that the Veteran does not have psychiatric disability other than posttraumatic stress disorder (PTSD), and the most probative evidence shows that the Veteran does not have chronic hepatitis.

The Veteran underwent pertinent VA examinations in August 2010.  The Board finds that these VA examination reports are highly probative evidence, as they present the competent medical findings of experts informed by review of the claims file and direct examination of the Veteran.  Significantly, these VA examination reports show that the Veteran does not currently have either claimed disability remaining on appeal in this case.

The August 2010 hepatitis examination report notes all of the pertinent history in evaluating whether the Veteran has any chronic hepatitis pathology.  The examiner discussed that the Veteran reports being told in July 2007 that he had hepatitis B when he tried to give blood and that he had a liver sonogram that was unremarkable but for a stable 4 millimeter cyst.  The examiner further noted the Veteran's responses to questions concerning possible risk factors for acquiring hepatitis.  After appropriate diagnostic testing, the August 2010 VA examiner explains that the Veteran has "a history of acute infection, resolved with no residual or evidence of any ongoing active infection, as noted by negative hepatitis B surface antigen."

With regard to the Veteran's claim of entitlement to service connection for hepatitis, the Veteran contends that he currently suffers from hepatitis as a result of his military service.  The Veteran has submitted a private report dated in July 2003 indicating that he has repeatedly tested positive for hepatitis B antibodies when seeking to donate blood, although not otherwise confirming or ruling out a current diagnosis of hepatitis B.  The Board finds that the August 2010 VA examination report showing clearly that the Veteran is not diagnosed with any chronic hepatitis pathology probatively resolves the issue; there is no contrary evidence showing a diagnosis of chronic hepatitis pathology as distinguished from a past acute infection (including the evidence showing hepatitis B antibodies).

The August 2010 psychiatric examination report shows very clearly that the Veteran was diagnosed with PTSD (for which service connection has now been established), and the PTSD diagnosis was identified as responsible for all of the Veteran's psychiatric symptom complaints.  The examiner unequivocally explained that "[t]he veteran's anxiety, depression and sleep disturbance are all features of PTSD and do not represent separate diagnoses."  The Board finds that the August 2010 VA examination report is the most probative evidence on this issue, as it is the only pertinent evidence presenting a highly thorough discussion of the Veteran's reported and documented psychiatric history together with a highly thorough explanation of examination findings and diagnostic conclusions accounting for all of the pertinent information.

With regard to the issue of entitlement to service connection for a psychiatric disability other than PTSD, to include manic depressive disorder and depression, the Board finds that the processing of the prior Board remand in this appeal resulted in the grant of service connection for PTSD specifically including all of the Veteran's psychiatric symptoms including depression.  Regardless of any other references to diagnoses such as those involving depression, the highly probative August 2010 VA psychiatric examination report clearly and explicitly explains that the Veteran's symptoms of depression are features of his PTSD diagnosis.

The Board notes that in this appeal the Veteran claimed service connection specifically for PTSD.  The Board expanded the issue to include other acquired psychiatric disability to ensure that consideration was properly afforded for entitlement to service connection for the Veteran's claimed psychiatric symptoms regardless of whether those symptoms were attributed to a PTSD diagnosis or any other acquired psychiatric diagnosis in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  During the processing of the Board's July 2010 remand, service connection was granted for PTSD, largely on the basis of the August 2010 VA examination report which attributed all of the Veteran's symptoms (including depression) to the PTSD.  Thus, the Board observes that the Veteran's claim of entitlement to service connection for his psychiatric symptoms has essentially been fully granted; all of the Veteran's psychiatric symptoms shown in the August 2010 VA examination report, including depression, are contemplated by the grant of service connection for his diagnosed PTSD.

To the extent that there remains formally an issue in appellate status for service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), the Board finds that the appeal must be denied as there remains no non-service connected psychiatric symptomatology to serve as the basis for an additional grant of service connection beyond the scope of the service-connected PTSD pathology which encompasses all of the Veteran's symptomatology.  To the extent that there remain suggestions of alternative diagnoses of the Veteran's chronic psychiatric disability, it is clear that for VA purposes all of his psychiatric symptoms have been attributed to the PTSD diagnosis for which service connection has been established.  Therefore, as there are no psychiatric disability symptoms beyond the scope of the already service-connected pathology, there is no remaining non-service-connected psychiatric disability for consideration in this appeal.

The Board finds that the preponderance of the most probative evidence is against a finding that the Veteran has any acquired psychiatric disability distinct from his recently service-connected pathology diagnosed as PTSD, and the preponderance of the most probative evidence shows that the Veteran has a history of acute infection and not any chronic hepatitis pathology.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).303(d).


ORDER

The appeal is denied as to both issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


